Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered June 28, 1993, convicting him of manslaughter in the first degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, for a reconstruction hearing to determine whether the regular and alternate jurors ate lunch together while the jury was deliberating, and for a report to this Court, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, is to file its report with all convenient speed.
Because the record is unclear as to whether the regular and alternate jurors ate lunch together while the jury was deliberating, this case must be remitted to the Supreme Court for a reconstruction hearing to determine the issue (see, CPL 270.30, 310.10; People v Agramonte, 209 AD2d 707; People v Rahman, 208 AD2d 775; People v Santana, 163 AD2d 495, affd 78 NY2d 1027). Rosenblatt, J. P., Copertino, Hart and Friedmann, JJ., concur.